DETAILED ACTION
This Final Office Action is responsive to Applicant’s Amendment filed on 05/03/2021 in which claims 1, 11, and 21 are amended and claims 5 and 15 are cancelled.
Claims 1-4, 6-14, and 16-21 are currently pending and under examination, of which claims 1, 11, and 21 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection for Double Patenting over co-pending application 16/022,607 is withdrawn as necessitated applicant’s filing of Terminal Disclaimer.
Applicant’s arguments 05/03/2021 regarding the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Updated consideration is given to present claim status as amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Mussmann et al., “Incorporating Assortativity and Degree Dependence into Scalable Network Models”, hereinafter Mussmann, in view of 
Fasy et al., “Introduction to the R package TDA”, hereinafter Fasy, in view of 
Yang et al., “Structure and Overlaps of Ground-Truth Communities in Networks”, hereinafter Yang.
With respect to Claim 1, Mussmann teaches: 
receiving a network of a plurality of nodes and a plurality of edges, each of the nodes of the plurality of nodes comprising members representative of at least one subset of initial data points, each of the edges of the plurality of edges connecting nodes that share at least one data point of the initial data points {Mussmann, published AAAI, teaches generative graph modeling with a joint degree distribution, see [P.239 Sect.2 ¶1] “Let graph G = ‹V,E› define a set of vertices or nodes V, with a corresponding set of Edges E” includes [P.241 Sect.4 ¶2] “subset of the proposed edges”. Additionally, [P.238 Sect.1 ¶1 RtCol] “the methods use an input (observed) graph”; [P.239 LeftCol] “to empirically demonstrate the scalability of the models, we apply them to learn and sample from a Patents dataset with 14 million edges”}
generating a training data set using the network of the plurality of nodes and the plurality of edges, the training data set including at least a subset of the initial data points that are members of a subset of nodes of the plurality of nodes and at least one feature of a plurality of features of the initial data points based on at least one edge of the plurality of edges between at least two nodes of the plurality of nodes, the training data set including rows and columns, each row defining a data point of the training data set and each column defining at least one of the plurality of features, the training data set including an initial number of columns, each column including values associated with a feature of a plurality of features; {Mussmann teaches training by Algorithm 1 [P.242] which includes sampling of edges in while loop at Line 7 to return graph at Line 14. Further detail at [P.243 LeftCol] “the learning step must… (c) construct the k2 bins, (d) sample a network from the model, and (e) insert all the edges… we learned model parameters from real-world graphs and then generated new graphs using those parameters”. Further, [P.241 Sect.4 ¶3] “k x k matrix B represents the count of the number of observed edges eij that fall in a particular cell indexed” matrix is row/column and featurization is suggested by generative modeling with edge-by-edge filtering [P.241 Sect.4 ¶2], attributed graph models [P.240 ¶2-3]}

    PNG
    media_image1.png
    514
    753
    media_image1.png
    Greyscale

grouping the data points of the training data set into a plurality of groups, each group including data points of the training data set that are members of a set of interconnected nodes of the subset of nodes of the plurality of node, each group of the plurality of groups including a different subset of data points of the training data set, each data point of the training data set being a member of at least one group of the plurality of groups, each group of the plurality of groups including the initial data points that are members of a subset of the plurality of nodes; 2Application No. 15/068,507Docket No. AYAS-0015.US01 {Mussmann teaches grouping as binning and/or clustering  [P.240 Sect.3 ¶2] “Let b(D) be a function that returns the set membership in Bk for a given degree D”, [P.241 Sect.4 ¶6] “two nodes i,j from π and after each sample, determine whether to accept or reject the edge eij depending on the corresponding bin’s acceptance”}
creating a first transformation data set, the first transformation data set including the training data set as well as a plurality of feature subsets, each of the plurality of feature subsets being associated with at least one group of the plurality of groups, values of a particular data point for a particular feature subset for a particular group being based on values of the particular data point in the training data set if the particular data point is a member of the particular group; and {Mussmann transformation at Alg.1 Line 8, [P.241 Sect.4 ¶7] “For a proposed edge eij (line 7), A(b(Di),b(Dj)) returns the acceptance probability” transforms according to acceptance probability (lower-case a) where A (upper-case A) is assortativity of Eq.(1) thereby factors covariance of edges E over startpoints and endpoints of the edges, see [P.239 Sect.2 ¶2], [P.246 Def.2], Title}

    PNG
    media_image2.png
    132
    759
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    70
    705
    media_image3.png
    Greyscale

applying a machine learning model to the first transformation data set to generate a prediction model. {Mussmann [P.241 Sect.4] “described in Algorithm 1. G is the original graph, π is the CL model, and Ѳ is the parameters for the CL model” emphasis, model π which is applied at Alg.1 Line7 and as suggested by title}
However, Mussmann does not expressly teach “distance metric”. 
Fasy teaches: 
each node of the plurality of nodes being defined by a mapping of the initial data points to a reference space using a distance metric and a location of the initial data points within a set of overlapping open sets within the reference space, each node of the plurality of nodes including at least a subset of the initial data points within one open set of the set of overlapping open sets, distance between two or more of the initial data points being based at least in part on distance between values of feature sets of the two or more of the initial data points; {Fasy teaches distance metric for salient topological feature analysis. [P.3-4 Sect.2] details the metrics comprising examples (1)-(5), e.g., kernel distance estimator with Gaussian smoothing and grid/location, space y ∈ Rd, inf/open set, and applies L2 norm considering the inter-relation of variables. Further, kNN clustering is illustrated at Fig 10 as analogous. Fasy additionally provides executable code open-source per [P.2 Sect.1 ¶3] as fairly suggesting routine computer elements. Finally, while Fasy does not explicitly refer to overlapping, this is considered with respect to density as is illustrated by supporting reference Yang below for convenience}
All of Mussmann, Fasy, and Yang are directed to machine learning techniques thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the distance functions of Fasy in combination with Mussmann’s marginal probabilities and sampling for the benefit “it provides a framework and efficient algorithms for to quantify the evolution of the topology of a family of nested topological spaces… filtration built on top of a point cloud” (Fasy [P.2 ¶2-5]) and/or more generally as applying known tools for a known method to yield predictable results.

    PNG
    media_image4.png
    352
    503
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    586
    815
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    411
    825
    media_image6.png
    Greyscale


With respect to claim 2, the combination of Mussmann, Fasy, and Yang teaches the non-transitory computer readable medium of claim 1, the method further comprising: 
	receiving an analysis data set; {Mussmann datasets detailed [P.243 RtCol] includes Gnutella, Patents, Facebook, etc.}
grouping data points of the analysis data set into one or more groups of the plurality of groups; {Mussmann [P.242 LeftCol] “Let k1, k2 indicate a particular bin index”}
creating a second transformation data set, the second transformation data set including the analysis data set as well as the plurality of feature subsets, each of the plurality of feature subsets being associated with the at least one group of the plurality of groups, values of a particular data point of the analysis data set for a particular feature subset for a particular group being based on values of the particular data point in the analysis data set if the particular data point is a member of the particular group; {Mussmann transformation is iterative as used in while loop of Alg.1, [P.239 RtCol] “For M iterations”}
applying the prediction model to the second transformation data set to generate predicted outcomes; and {Mussmann [P.242 RtCol] “model the joint degree distribution” with “number of total draws from the underlying CL model is MRmax”}
generating a report indicating one or more of the predicted outcomes. {Mussmann [P.239 Rt] “output graph G’” comprises transformed modeled data [P.241 Sect.4]}

With respect to claim 3, the combination of Mussmann, Fasy, and Yang teaches the non-transitory computer readable-medium of claim 2, the method further comprising 
	comparing the predicted outcomes to known outcomes to assess the quality of the prediction model. {Mussmann [P.244 ¶4] “we compare error rates for FCLB and TCLB on the Gnutella dataset as we vary the bin size (Figure 7.b-c) The error we use is the skew-divergence to measure the difference between model distribution and the original distribution”}

With respect to claim 4, the combination of Mussmann, Fasy, and Yang teaches the non-transitory computer readable-medium of claim 1, wherein 
	the network of the plurality of nodes and the plurality of edges are a result of topological data analysis applied to the training data set. {Mussmann [P.239 RtCol] start and endpoints for assortativity are considered topological. See also Fasy, per title “TDA” where parameterization is training}

Claim 5 (Cancelled).

With respect to claim 7, the combination of Mussmann, Fasy, and Yang teaches the non-transitory computer readable-medium of claim 1, wherein 
	values of a particular data point for a particular feature subset for a particular group are null if the particular data point of the training data set is not a member of the particular group. {Mussmann teaches set membership [P.240 RtCol] and where the graph initializes to empty, i.e., null per Alg1 Line5}

Claims 11-14 and 17 are rejected for the same rationale as claims 1-4 and 7, respectively.
Claim 15 (Cancelled).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mussmann, Fasy, and Yang in view of 
Rabbany et al., “Generalization of Clustering Agreements and Distances for Overlapping Clusters and Network Communities”, hereinafter Rabbany.
With respect to claim 6, the combination of Mussmann, Fasy, and Yang teaches the non-transitory computer readable-medium of claim 1. Rabbany teaches wherein 
	values of a particular data point for a particular feature subset for a particular group are zero if the particular data point of the training data set is not a member of the particular group. {Rabbany [P.3 Last¶] “Considering co-membership of data points in the same or different clusters as a binary value” emphasis binary, [P.11 FtNt] “set the diagonal elements of the co-membership matrices to zero”}
	Rabbany is directed to algorithms with overlapping clusters thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to detail the sparsity of Mussmann and Yang according to the zero-value binarization of Rabbany in order to reduce computational expense and/or memory footprint. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mussmann, Fasy, and Yang in view of 
Ciglan et al., “On Community Detection in Real-World Networks and the Importance of Degree Assortativity”, hereinafter Ciglan
With respect to claim 8, the combination of Mussmann, Fasy, and Yang teaches the non-transitory computer readable-medium of claim 1. Ciglan teaches wherein 
	the values of a particular data point for a particular feature subset for a particular group for a particular data point is a member are weighted. {Ciglan teaches edge weighting with assortativity and overlapping communitties, see [P.1012-13 Sect5.1] as w1(ei,j) or w2(ei,j)}

    PNG
    media_image7.png
    138
    939
    media_image7.png
    Greyscale

	Ciglan is directed to algorithmic graph techniques thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing to expressly assign weight to edges as set forth by Ciglan for edges of Mussmann for the benefit “modifying the network structure by weighting its edges, in a way that lower the weight of the edges connecting dissassortative nodes… such a modification could affect positively the similarity of the detected clusters with ground-truth clusters” (Ciglan [P.1013 Sect5 ¶1]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mussmann, Fasy, Yang, and Ciglan in view of 
Bothorel et al., “Clustering attributed graphs: models, measures, and methods*”, hereinafter Bothorel
With respect to claim 9, the combination of Mussmann, Fasy, Yang, and Ciglan teaches the non-transitory computer readable-medium of claim 8. Bothorel teaches wherein 
	the values for the particular data point at least partially depend on how many the plurality of groups the particular data point is a member of. {Bothorel teaches cover as a function of edge weight among clusters, [P.25] Eq. (11)}

    PNG
    media_image8.png
    251
    1112
    media_image8.png
    Greyscale

	Bothorel is directed to algorithmic graph techniques thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing to specify coverage based on edge weight as disclosed by Bothorel as detailing community overlap of Yang as applying a known metrics to a known method to yield predictable results.

Claims 10 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mussmann, Fasy, Yang, and Ciglan in view of 
Conover et al., US PG Pub No 20160261544A1, hereinafter Conover
With respect to claim 10, the combination of Mussmann, Fasy, and Yang teaches the non-transitory computer readable-medium of claim 1. Conover teaches wherein 
	the machine learning model is selected from a group consisting of a linear regression machine learning model, a polynomial regression machine learning model, a logistic regression machine learning model, and a random forest machine learning model. {Conover [0038], [0053] “model such as logistic regression, decision tree, artificial neural network, Bayesian network, and/or support vector machine…” among varied model class for Fig 3 clustering with edge weights and Fig 7 comp hardware}
	Conover is directed to modeling with cluster techniques thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to substitute among model class as disclosed by Conover in combination with Mussmann as obvious to try in choosing from finite number of predictable solutions for implementation through assorted model class with a reasonable expectation of success.

With respect to claim 21, Conover teaches: 
	A system comprising: a processor; and a memory, the memory comprising instructions executable by the processor to perform the steps of: {Conover Fig 7 illustrated computer hardware system with processor and memory [0065]} PHOSITA would have considered it obvious prior to the effective filing date to implement all aspects of combination Mussmann, Fasy, and Yang in combination with routine computer elements disclosed by Conover as obvious to try with a reasonable expectation of success for implementing known computer solutions.
	The remainder of this claim is rejected for the same rationale as claim 1.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124